Citation Nr: 1712082	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent and in excess of 20 percent from February 1, 2016 for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision dated by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified by videoconference technology before the undersigned Veterans Law Judge in January 2017.  The transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated during his hearing testimony that he had flare-ups which had not been contemplated in his previous examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examinations were conducted in February 2016, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected cervical spine disability and lumbar spine disability.

The Veteran testified that he receives care from private physicians. The RO/AMC should contact the Veteran to determine if there are any outstanding private treatment records with respect to his disabilities on appeal, and if so, attempt to obtain these records after receiving the appropriate consent.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding private treatment records.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected lumbar spine disability and cervical spine disability.  The claims file must be made available to and reviewed by the examiner.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine and cervical spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected cervical spine disability and lumbar spine disabilities, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  

4.  Upon completion of the foregoing, readjudicate the Veteran's claims on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




